VICKERY, J.
Epitomized Opinion
Miller, an attorney, represented plaintiff in a case before Judge T. E. Green of the Cleveland Municipal Court. Just after the court had heard the case and announced judgment, Miller said in the presence of the court: “That judgment is unfair and if I had a stenographer present it would have been different!” The court asked him to .withdraw his remarks and apologize. Miller refused and the court assessed a fine of $25 and ordered him committed till the fine was paid. Miller refused a writ of habeas corpus. He prosecuted error to this court on the grounds: (1) Criticism of a judge after termination of a case is not contempt of court,' and (2) no charges in writing were filed. The Court of Appeals in affirming the judgment of the trial court held:
1. Proceedings were not ended.
2. Misconduct of a lawyer in presence of the court is a contempt punishable summarily, whether it Obstructs justice or not.
3. It is not necessary to file a complaint and give defendant notice of it.